DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claims 1, 2, and 6 on 08/10/2021. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 2 regarding a step of rotating the connector have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of an alternative embodiment of Goto. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “in inner contour” should read --an inner contour--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 5,466,086) in view of Wallner (PG-PUB 2006/0053729) and Ducker (PG-PUB 2004/0109738). 
Regarding claim 1, Goto teaches a method comprising: 
bonding a connector to a wooden structure (Col 1, Ln 19-25 and Col 4, Ln 4-22), 
said connector formed with an internal passageway that opens to an outer surface of said connector (Figure 44-a, 44-b, item 7 and 1l and Col 35, Ln 17-35), wherein said connector being defined in a direction of a longitudinal axis of said bamboo pole (Figure 44-a, item 44b),
by inserting said connector into an open end of said bamboo pole and causing an adhesive to flow via a longitudinal opening, which is along or parallel to said longitudinal axis of said connector, into said internal passageway and flow to said outer surface of said connector such that said adhesive coats a gap between said outer surface of said connector and an inner contour of said bamboo pole and bonds said connector to said wooden pole (Figure 44a and Col 4, Ln 4-22). 

Goto does not explicitly teach the (1) wooden structure is a bamboo pole and (2) said connector comprises a transverse aperture which is traverse to a longitudinal axis of said connector, wherein said traverse aperture opens radially through a side wall of said connector. 

As to (1), Wallner teaches supporting a bamboo framework [0020], [0024] with a connector [0019]. 

While Goto in view of Wallner does not teach bamboo structure is a pole, a mere change in the shape of the square structures (Goto, Figure 43) to poles (i.e., cylindrical), without any new or unexpected results, is obvious to one of ordinary skill in the art. 

As to (2), Ducker teaches a fastener comprising an opening bore having a passageway entry port in the fastener head and extending to a passageway exit port opening into the circumferential channel so that a flowable sealant injected into the passageway entry port flows through the sealant delivery passageway and exits through the passageway exit port and flows into and around the circumferential channel (Figure 23 and [0003], [0048]). Ducker teaches several circumferentially spaced apart exit ports optionally open into the circumferential channel for more rapid and even distribution of sealant into channel (Figure 21-21b and 23, [0049]). 
Both Goto and Ducker teach a connector used for joining two structures, the connector comprising an inner passageway for injecting an adhesive. It would have been obvious to improve the connector of Goto with several transverse apertures for more rapid and even distribution of adhesive, as taught by Ducker. 

Regarding claim 6, Goto in view of Wallner and Ducker teaches the method as applied to claim 1, wherein said transverse aperture is perpendicular to said a longitudinal opening (Ducker, Figure 21-21b and 23, [0049]).  

Regarding claim 9, Goto in view of Wallner and Ducker teaches the method as applied to claim 1, further comprising a seal for sealing flow of said adhesive (Goto, Figure 44-b, item 17 and Col 39, Ln 3-16). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 5,466,086) in view of Wallner (PG-PUB 2006/0053729) and Ducker (PG-PUB 2004/0109738), as applied to claim 1, in further view of Robertson (PG-Pub 2011/0250022). 
	Regarding claim 2, Goto in view of Wallner and Ducker teaches the method as applied to claim 1. 
	Goto in view of Wallner and Ducker does not explicitly teach said connector is rotatable about its longitudinal axis after insertion into said bamboo pole to smear said adhesive around said outer surface of said connector. 
	Robertson teaches to install a bolt anchor as coupled to the bolt, a hole is drilled into the roof top material and the anchor is threadably coupled to the bolt [0054]. Robertson teaches the bolt is mechanically rotated, causing the resin or chemical adhesive material to mix and spread through the hole, quickly creating a bonding quality within the hole and between the bolt, adhesive and hole [0054]. 
	One of ordinary skill in the art would have recognized that rotating a bolt inside an adhesive-filled cavity to mix and spread the adhesive is a known technique creating a bond between the bolt and a framework as taught by Robertson. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to use the technique of Robertson for the benefit of uniformly spreading the adhesive needed for bonding a connector to the wooden poles of Goto in view of Wallner and Ducker.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 5,466,086) in view of Wallner (PG-PUB 2006/0053729) and Ducker (PG-PUB 2004/0109738), as applied to claim 6, in further view of Winston (US 4,776,738). 
Regarding claim 7, Goto in view of Wallner and Ducker teaches the process as applied to claim 6, wherein the longitudinal opening comprises a central longitudinal opening (Goto, Figure 34, item 7). 
Goto in view of Wallner and Ducker does not explicitly teach said transverse aperture widens into a diverging opening that widens toward a side of said body. 
Winston teaches a fastening device for bonding a multi-layered workpiece (Abstract and Figure 28 and 29), wherein adhesive is injected through the fastening device and a clearance between a workpiece and the fastening device is filled with resin (Col 11, Ln 14-18). Winston teaches the fastening device comprises a first lamina that 
Both Goto in view of Wallner and Ducker and Winston teach a connector comprising an inner passageway and transverse apertures for spreading an adhesive into the receiving structure to which the connector is connected. It would have been obvious to substitute the shape of the transverse apertures of Goto in view of Wallner and Ducker with the diverging shape of the aperture of Winston, a functionally equivalent transverse aperture shape. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HANA C PAGE/Examiner, Art Unit 1745